Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 21 April 2022, wherein claim 3 was canceled. Claims 1, 2, and 4-11 are pending in this application, with claims 5-11 withdrawn from further consideration. Subsequently, claims 1, 2 and 4 are presently under consideration in this application.  
Response to Amendment
The rejection of claims 1 and 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 6/7 and 8 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
The objection to claims 2 and 3 as set forth in paragraph 9 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Applicants have amended the base independent claim 1 to recite the monomer units of formulae (A) and (B), and argue that said amendment distinguishes the liquid crystal cured layer of the present claims from that of Aimatsu (‘022).
Response to Arguments
Applicant’s arguments filed 21 April 2022, with respect to the rejection of claims over Aimatsu (‘022), as set forth in paragraph 12 of the previous office action on the merits, have been fully considered and are persuasive.  The aforementioned rejection is hereby withdrawn.
Specification
The disclosure is objected to because of the following informalities: the substituent/superscript designations are not clearly discernible in the portions of the specification including, but not limited to those on, for instance, pages 4, 6, 7, 15, and 23, as well as in each of claims 1 and 2. 
Appropriate correction is required.

A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because the number or nature of the amendments render it difficult to consider the application or to arrange the papers for printing or copying, 37 CFR 1.125.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.


Conclusion
This application is in condition for allowance except for the following formal matters: 
A substitute specification is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722